       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 1 of 45




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                         MDL NO. 2724
 PRICING ANTITRUST LITIGATION                           16-MD-2724


 IN RE: DOXYCYCLINE CASES                               HON. CYNTHIA M. RUFE

 THIS DOCUMENT RELATES TO:                              LEAD CASE: 16-DX-27240
                                                        DIRECT CASE: 16-DX-27241
 ALL DOXYCYCLINE DIRECT PURCHASER
 ACTIONS                                                JURY TRIAL DEMANDED

 AHOLD USA, INC.; CÉSAR CASTILLO,
 INC.; FWK HOLDINGS, L.L.C.; KPH
 HEALTHCARE SERVICES, INC., a/k/a
 KINNEY DRUGS, INC.; and ROCHESTER
 DRUG CO-OPERATIVE, INC.; on behalf of
 themselves and all others similarly situated,

                              Plaintiffs,
 v.

 ACTAVIS HOLDCO U.S., INC.; HERITAGE
 PHARMACEUTICALS, INC.; MAYNE
 PHARMA USA, INC.; MYLAN INC.; MYLAN
 PHARMACEUTICALS INC.; PAR
 PHARMACEUTICAL, INC.; SUN
 PHARMACEUTICAL INDUSTRIES, INC.; and
 WEST-WARD PHARMACEUTICALS CORP.,

                              Defendants.

                  DEFENDANT ACTAVIS HOLDCO U.S., INC.’S
           ANSWER AND AFFIRMATIVE DEFENSES TO CONSOLIDATED
               DIRECT PURCHASER CLASS ACTION COMPLAINT

       Defendant Actavis Holdco U.S., Inc. (“Actavis”), by and through its counsel, hereby

submits its Answer and Affirmative Defenses to the Consolidated Direct Purchaser Class Action

Complaint (“Complaint”). Actavis is responding to the allegations in the Complaint that are

directed toward Actavis. Except as otherwise stated below, all allegations in the Complaint
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 2 of 45




directed toward Actavis are expressly denied. Except as otherwise stated below, Actavis is

without knowledge or information sufficient to form a belief concerning the truth of the

allegations in the Complaint that are directed toward other Defendants and, therefore, Actavis

denies same.

                                    SPECIFIC RESPONSES

        1.     Paragraph 1 contains no allegations, and requires no response from Actavis. To

the extent a response to Paragraph 1 is required, Actavis denies the allegations, except admits

only that Plaintiffs brought a Class Action Complaint that purports to be on behalf of a class of

direct purchasers who purportedly purchased some form of Doxycycline from Defendants.

        2.     To the extent the allegations in Paragraph 2 are directed toward Actavis, Actavis

denies those allegations. Actavis lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations contained in Paragraph 2 and, therefore, Actavis denies

same.

        3.     To the extent the allegations in Paragraph 3 are directed toward Actavis, Actavis

denies those allegations, except admits only that Plaintiffs brought a civil action seeking treble

damages against Defendants for alleged violations of Section 1 of the Sherman Act, 15 U.S.C. §

1. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 3 and, therefore, Actavis denies same.

        4.     Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 4 and, therefore, Actavis denies same.

        5.     Actavis admits the allegations in Paragraph 5.

        6.     Actavis admits Doxycycline has been available in the United States for many

years. Actavis admits that doxycycline hyclate is available in capsule or tablet form and in

different formulations, like regular release and delayed release. The allegations in the footnote to


                                                -2-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 3 of 45




Paragraph 6 purport to summarize the package inserts for doxycycline hyclate regular release

and doxycycline hyclate delayed release, the contents of which speak for themselves. Actavis

denies the remaining allegations contained in Paragraph 6.

       7.      Paragraph 7 purports to quote from a portion of a publication by the United States

Government Accountability Office, the contents of which speak for itself. Actavis denies the

remaining allegations contained in Paragraph 7.

       8.      The allegations contained in Paragraph 8 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 8 and, therefore, Actavis denies same.

       9.      Actavis denies all allegations contained in Paragraph 9 directed toward it.

Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 9 and, therefore, Actavis denies same.

       10.     Actavis denies all allegations contained in Paragraph 10 directed toward it, except

admits only that Allergan plc received a DOJ subpoena and that the DOJ and State AGs are

conducting an investigation related to the generic pharmaceutical industry. Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in Paragraph 10 and, therefore, Actavis denies same.

       11.     Paragraph 11 purports to summarize a letter and a press release by the National

Community Pharmacists Association, the contents of which speak for themselves. Actavis

denies all remaining allegations contained in Paragraph 11 directed toward it. Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in Paragraph 11 and, therefore, Actavis denies same.




                                                -3-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 4 of 45




       12.     Paragraph 12 purports to summarize charging documents filed by DOJ against

Jeffrey Glazer and Jason Malek, the contents of which speak for themselves. Actavis denies all

remaining allegations contained in Paragraph 12 directed toward it. Actavis lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations contained

in Paragraph 12 and, therefore, Actavis denies same.

       13.     Paragraph 13 purports to summarize and quote from a transcript of a plea hearing,

the contents of which speak for itself. To the extent a response is required, Actavis denies all

allegations contained in Paragraph 13 directed toward it. Actavis lacks sufficient knowledge or

information to form a belief as to the truth of the remaining allegations contained in Paragraph

13 and, therefore, Actavis denies same.

       14.     Paragraph 14 purports to summarize a transcript of a plea hearing, the contents of

which speak for itself. To the extent a response is required, Actavis denies all allegations

contained in Paragraph 14 directed toward it. Actavis lacks sufficient knowledge or information

to form a belief as to the truth of the remaining allegations contained in Paragraph 14 and,

therefore, Actavis denies same.

       15.     Paragraph 15 contains no allegations, and requires no response from Actavis.

Paragraph 15 purports to summarize and quote from DOJ’s Motion to Stay Discovery, the

contents of which speak for itself. To the extent a response is required, Actavis lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations contained

in Paragraph 15 and, therefore, Actavis denies same.

       16.     The fourth sentence of Paragraph 16 purports to quote from an online article, the

contents of which speak for itself. Actavis lacks knowledge or information sufficient to form a




                                                -4-
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 5 of 45




belief as to the truth of any remaining allegations contained in Paragraph 16 and, therefore,

Actavis denies same.

        17.    Paragraph 17 purports to quote from a Pfizer, Inc. SEC filing, the contents of

which speak for itself. Actavis lacks knowledge or information sufficient to form a belief as to

the truth of any remaining allegations contained in Paragraph 17 and, therefore, Actavis denies

same.

        18.    Actavis denies the allegations contained in Paragraph 18 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 18 and, therefore, Actavis denies same.

        19.    Paragraph 19 contains a legal conclusion to which no response is required and is

therefore denied.

        20.    Paragraph 20 contains a legal conclusion to which no response is required and is

therefore denied.

        21.    Paragraph 21 contains a legal conclusion to which no response is required and is

therefore denied.

        22.    Paragraph 22 contains a legal conclusion to which no response is required and is

therefore denied.

        23.    Paragraph 23 contains a legal conclusion to which no response is required and is

therefore denied.

        24.    Actavis denies the allegations contained in Paragraph 24 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 24 and, therefore, Actavis denies same.




                                                -5-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 6 of 45




       25.     Actavis denies the allegations contained in Paragraph 25 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 25 and, therefore, Actavis denies same.

       26.     Actavis denies the allegations contained in Paragraph 26 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 26 and, therefore, Actavis denies same.

       27.     Actavis denies the allegations contained in Paragraph 27 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 27 and, therefore, Actavis denies same.

       28.     Actavis denies the allegations contained in Paragraph 28 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 28 and, therefore, Actavis denies same.

       29.     Actavis admits that Actavis Holdco U.S., Inc. was a Delaware corporation with its

principal place of business in Parsippany, New Jersey. Actavis admits that in August 2016, Teva

Pharmaceuticals U.S., Inc. acquired Allergan plc’s generics business. Actavis denies all

remaining allegations contained in Paragraph 29.

       30.     The allegations contained in Paragraph 30 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 30 and, therefore, Actavis denies same.

       31.     The allegations contained in Paragraph 31 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks




                                                -6-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 7 of 45




knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 31 and, therefore, Actavis denies same.

       32.     The allegations contained in Paragraph 32 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 32 and, therefore, Actavis denies same.

       33.     The allegations contained in Paragraph 33 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 33 and, therefore, Actavis denies same.

       34.     The allegations contained in Paragraph 34 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 34 and, therefore, Actavis denies same.

       35.     The allegations contained in Paragraph 35 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 35 and, therefore, Actavis denies same.

       36.     The allegations contained in Paragraph 36 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 36 and, therefore, Actavis denies same.




                                                -7-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 8 of 45




       37.     The allegations contained in Paragraph 37 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 37 and, therefore, Actavis denies same.

       38.     Actavis denies the allegations contained in Paragraph 38 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 38 and, therefore, Actavis denies same.

       39.     Actavis denies the allegations contained in Paragraph 39 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 39 and, therefore, Actavis denies same.

       40.     Actavis denies the allegations contained in Paragraph 40 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 40 and, therefore, Actavis denies same.

       41.     Actavis denies the allegations contained in Paragraph 41 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 41 and, therefore, Actavis denies same.

       42.     Actavis denies the allegations contained in Paragraph 42 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 42 and, therefore, Actavis denies same.

       43.     Actavis denies the allegations contained in Paragraph 43 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 43 and, therefore, Actavis denies same.




                                                -8-
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 9 of 45




        44.    Actavis denies the allegations contained in Paragraph 44 that are directed toward

it, except admits only that it produced certain forms of Doxycycline Regular Release. Actavis

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in Paragraph 44 and, therefore, Actavis denies same.

        45.    Actavis admits only that it produced certain forms of Doxycycline Regular

Release. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 45 and, therefore, Actavis denies same.

        46.    Paragraph 46 consists of legal conclusions to which no response is required. To

the extent a response is required, Actavis denies the allegations contained in Paragraph 46 that

are directed toward it. Actavis lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations contained in Paragraph 46 and, therefore, Actavis denies

same.

        47.    Paragraph 47 consists of legal conclusions to which no response is required. To

the extent a response is required, Actavis denies the allegations contained in Paragraph 47 that

are directed toward it. Actavis lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations contained in Paragraph 47 and, therefore, Actavis denies

same.

        48.    Paragraph 48 consists of legal conclusions to which no response is required. To

the extent a response is required, Actavis denies the allegations contained in Paragraph 48 that

are directed toward it. Actavis lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations contained in Paragraph 48 and, therefore, Actavis denies

same.




                                                -9-
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 10 of 45




        49.     Paragraph 49 consists of legal conclusions to which no response is required. To

the extent a response is required, Actavis denies the allegations contained in Paragraph 49 that

are directed toward it. Actavis lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations contained in Paragraph 49 and, therefore, Actavis denies

same.

        50.     Paragraph 50 consists of legal conclusions to which no response is required. To

the extent a response is required, Actavis denies the allegations contained in Paragraph 50 that

are directed toward it. Actavis lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations contained in Paragraph 50 and, therefore, Actavis denies

same.

        51.     Actavis denies the allegations contained in Paragraph 51. The last two sentences

of Paragraph 51 consist of legal conclusions to which no response is required. To the extent a

response is required, Actavis denies the allegations contained in the last two sentences of

Paragraph 51.

        52.     Paragraph 52 consists of legal conclusions to which no response is required. To

the extent a response is required, Actavis denies the allegations contained in Paragraph 52.

        53.     Paragraph 53 consists of legal conclusions to which no response is required. To

the extent a response is required, Actavis denies the allegations contained in Paragraph 53.

        54.     Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 54 and, therefore, Actavis denies same.

        55.     Actavis denies the allegations contained in Paragraph 55 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 55 and, therefore, Actavis denies same.




                                                -10-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 11 of 45




       56.     Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 56 and, therefore, Actavis denies same.

       57.     Paragraph 57 purports to quote from a Federal Trade Commission study, the

contents of which speak for itself. Actavis lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in Paragraph 57 and, therefore,

Actavis denies same.

       58.     To the extent Paragraph 58 purports to set forth the contents of the study cited in

Footnote 16, Actavis refers to the cited study, which speaks for itself. Actavis lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations contained in

Paragraph 58 and, therefore, Actavis denies same.

       59.     Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 59 and, therefore, Actavis denies same.

       60.     Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 60 and, therefore, Actavis denies same, except admits

only that Actavis reported a WAC for its drugs.

       61.     Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 61 and, therefore, Actavis denies same.

       62.     Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 62 and, therefore, Actavis denies same.

       63.     Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 63 and, therefore, Actavis denies same.

       64.     Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 64 and, therefore, Actavis denies same.




                                                -11-
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 12 of 45




        65.    Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 65 and, therefore, Actavis denies same.

        66.    Actavis denies the allegations contained in Paragraph 66 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 66 and, therefore, Actavis denies same.

        67.    The allegations contained in Paragraph 67 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis admits only

that Glazer and Malek entered guilty pleas on January 9, 2017, the contents of which speak for

themselves. Actavis lacks sufficient knowledge or information to form a belief as to the truth of

the remaining allegations contained in Paragraph 67 and the allegations are therefore denied.

        68.    Actavis admits only that Allergan plc received a DOJ subpoena. Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in Paragraph 68 and, therefore, Actavis denies same.

        69.    Paragraph 69 purports to quote from the referenced State AGs’ complaint, the

contents of which speak for itself. Actavis denies the allegations in Paragraph 69.

        70.    Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 70 and, therefore, Actavis denies same.

        71.    Actavis denies the allegations contained in Paragraph 71 that are directed toward

it, except admits only that Plaintiffs purport to rely on IMS data to report certain revenue figures,

which speaks for itself. Actavis lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations contained in Paragraph 71 and, therefore, Actavis denies

same.




                                                -12-
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 13 of 45




         72.   Actavis denies the allegations contained in Paragraph 72 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 72 and, therefore, Actavis denies same.

         73.   Actavis denies the allegations contained in Paragraph 73 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 73 and, therefore, Actavis denies same.

         74.   Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 74 and, therefore, Actavis denies same, except admits

only that Plaintiffs purport to rely on IMS data, which speaks for itself.

         75.   Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 75 and, therefore, Actavis denies same, except admits

only that Plaintiffs purport to rely on IMS data to report certain revenues figures, which speaks

for itself.

         76.   Actavis denies the allegations contained in Paragraph 76.

         77.   Actavis denies the allegations contained in Paragraph 77 that are directed toward

it, except admits only that Plaintiffs purport to rely on IMS data, which speaks for itself. Actavis

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in Paragraph 77 and, therefore, Actavis denies same.

         78.   The allegations contained in Paragraph 78 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 78 and, therefore, Actavis denies same.




                                                -13-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 14 of 45




       79.     The allegations contained in Paragraph 79 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 79 and, therefore, Actavis denies same.

       80.     The allegations contained in Paragraph 80 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 80 and, therefore, Actavis denies same.

       81.     The allegations contained in Paragraph 81 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 81 and, therefore, Actavis denies same.

       82.     The allegations contained in Paragraph 82 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 82 and, therefore, Actavis denies same.


       83.     The allegations contained in Paragraph 83 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 83 and, therefore, Actavis denies same.

       84.     The allegations contained in Paragraph 84 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks




                                                -14-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 15 of 45




knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 84 and, therefore, Actavis denies same.

       85.     The allegations contained in Paragraph 85 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 85 and, therefore, Actavis denies same.

       86.     Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 86 (in part because the term “effective price” is

undefined and ambiguous), except admits only that Plaintiffs purport to rely on IMS data to

report certain revenue figures, which speaks for itself. Actavis otherwise denies all allegations

contained in Paragraph 86.


       87.     Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 87 (in part because the term “effective price” is

undefined and ambiguous), except admits only that Plaintiffs purport to rely on IMS data to

report certain revenue figures, which speaks for itself. Actavis otherwise denies all allegations

contained in Paragraph 87.

       88.     Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 88 (in part because the term “effective price” is

undefined and ambiguous), except admits only that Plaintiffs purport to rely on IMS data to

report certain revenue figures, which speaks for itself. Actavis otherwise denies all allegations

contained in Paragraph 88.

       89.     Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 89 (in part because the term “effective price” is


                                                -15-
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 16 of 45




undefined and ambiguous), except admits only that Plaintiffs purport to rely on IMS data to

report certain revenue figures, which speaks for itself. Actavis otherwise denies all allegations

contained in Paragraph 89.

        90.    The allegations contained in Paragraph 90 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 90 and, therefore, Actavis denies same.

        91.    Actavis denies the allegations contained in Paragraph 91 that are directed toward

it, except admits only that Plaintiffs purport to rely on IMS data, which speaks for itself. Actavis

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in Paragraph 91 and, therefore, Actavis denies same.

        92.    Actavis denies the allegations contained in Paragraph 92 that are directed toward

it, except admits only that Plaintiffs purport to rely on IMS data, which speaks for itself. Actavis

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in Paragraph 92 and, therefore, Actavis denies same.

        93.    Paragraph 93 consists of legal conclusions to which no response is required.

Paragraph 93 purports to summarize the CDC’s website, the contents of which speak for itself.

To the extent a response is required, Actavis denies the allegations contained in Paragraph 93

that are directed toward it. Actavis lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations contained in Paragraph 93 and, therefore, Actavis denies

same.




                                                -16-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 17 of 45




       94.     Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 94, except admits only that the referenced sources

speak for themselves. Actavis otherwise denies all allegations contained in Paragraph 94.

       95.     The allegations contained in Paragraph 95 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 95 and, therefore, Actavis denies same.

       96.     The allegations contained in Paragraph 96 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 96 and, therefore, Actavis denies same.

       97.     Actavis denies the allegations contained in Paragraph 97 that are directed toward

it, except admits only that Plaintiffs purport to rely on IMS data to report certain revenues

figures, which speaks for itself. Actavis lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in Paragraph 97 and, therefore,

Actavis denies same.

       98.     Actavis denies the allegations contained in Paragraph 98 that are directed toward

it, except admits only that Plaintiffs purport to rely on IMS data to report certain revenues

figures, which speaks for itself. Actavis lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in Paragraph 98 and, therefore,

Actavis denies same.

       99.     The allegations contained in Paragraph 99 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks




                                                -17-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 18 of 45




knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 99 and, therefore, Actavis denies same.

       100.    The allegations contained in Paragraph 100 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 100 and, therefore, Actavis denies same, except that Actavis admits only that the

referenced complaint was filed, and this complaint speaks for itself.

       101.    The allegations contained in Paragraph 101 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 101 and, therefore, Actavis denies same.

       102.    The allegations contained in Paragraph 102 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 102 and, therefore, Actavis denies same.

       103.    The allegations contained in Paragraph 103 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 103 and, therefore, Actavis denies same.

       104.    Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 104 and, therefore, Actavis denies same.

       105.    The allegations contained in Paragraph 105 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks




                                                -18-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 19 of 45




knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 105 and, therefore, Actavis denies same.

       106.    The allegations contained in Paragraph 106 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 106 and, therefore, Actavis denies same.

       107.    The allegations contained in Paragraph 107 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 107 and, therefore, Actavis denies same.

       108.    The allegations contained in Paragraph 108 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 108 and, therefore, Actavis denies same.

       109.    The allegations contained in Paragraph 109 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 109 and, therefore, Actavis denies same.

       110.    The allegations contained in Paragraph 110 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 110 and, therefore, Actavis denies same.




                                                -19-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 20 of 45




       111.    The allegations contained in Paragraph 111 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 111 and, therefore, Actavis denies same.

       112.    The allegations contained in Paragraph 112 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 112 and, therefore, Actavis denies same, including as to all subparts.

       113.    Actavis denies the allegations contained in Paragraph 113 that are directed toward

it, except admits only that certain former Actavis employees attended certain industry meetings.

Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 113 and, therefore, Actavis denies same.

       114.    Actavis denies the allegations contained in Paragraph 114 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 114 and, therefore, Actavis denies same.

       115.    Actavis denies the allegations contained in Paragraph 115 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 115 and, therefore, Actavis denies same.

       116.    Actavis denies the allegations contained in Paragraph 116 that are directed toward

it, including all subparts. Actavis lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations contained in Paragraph 116 and, therefore, Actavis

denies same, including as to all subparts.




                                                -20-
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 21 of 45




        117.   Actavis denies the allegations contained in Paragraph 117 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 117 and, therefore, Actavis denies same.

        118.   Actavis denies the allegations contained in Paragraph 118 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 118 and, therefore, Actavis denies same.

        119.   The first sentence of Paragraph 119 purports to summarize a FiercePharma

article, the contents of which speak for itself. The second sentence of Paragraph 119 purports to

quote from a press release on the website of the Connecticut Attorney General, the contents of

which speak for itself. Actavis denies the allegations contained in Paragraph 119 that are

directed toward it. Actavis lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 119 and, therefore, Actavis denies

same.

        120.   Actavis denies the allegations contained in Paragraph 120 that are directed toward

it, except admits only that it was a member of certain trade associations. Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in Paragraph 120 and, therefore, Actavis denies same.

        121.   Paragraph 121 purports to quote from an archived version of GPhA’s website, the

contents of which speak for itself. Actavis lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in Paragraph 121 and, therefore,

Actavis denies same.

        122.   Paragraph 122 purports to quote from an archived version of GPhA’s website, the

contents of which speak for itself. Actavis lacks knowledge and information sufficient to form a




                                                -21-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 22 of 45




belief as to the truth of the remaining allegations contained in Paragraph 122 and, therefore,

Actavis denies same.

       123.    Actavis admits only that certain of its executives served as members of GPhA’s

Board of Directors. The remaining allegations contained in Paragraph 123 are directed toward

other Defendants and, therefore, no response is required. To the extent a response is required,

Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 123 and, therefore, Actavis denies same.

       124.    Actavis admits only that certain of its executives served as members of GPhA’s

Board of Directors. The remaining allegations contained in Paragraph 124 are directed toward

other Defendants and, therefore, no response is required. To the extent a response is required,

Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 124 and, therefore, Actavis denies same.

       125.    Actavis admits only that certain of its executives served as members of GPhA’s

Board of Directors. The remaining allegations contained in Paragraph 125 are directed toward

other Defendants and, therefore, no response is required. To the extent a response is required,

Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 125 and, therefore, Actavis denies same.

       126.    The allegations contained in Paragraph 126 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 126 and, therefore, Actavis denies same.

       127.    The allegations contained in Paragraph 127 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks




                                                -22-
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 23 of 45




knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 127 and, therefore, Actavis denies same.

        128.   The allegations contained in Paragraph 128 are directed toward other Defendants

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 128 and, therefore, Actavis denies same.

        129.   Paragraph 129 purports to quote from an archived version of GPhA’s website, the

contents of which speak for itself. Actavis lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 129 and, therefore, Actavis denies

same.

        130.   Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 130 and, therefore, Actavis denies same.

        131.   Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 131 and, therefore, Actavis denies same.

        132.   Paragraph 132 purports to quote from MMCAP’s website, the contents of which

speak for itself. Actavis lacks knowledge and information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 132 and, therefore, Actavis denies

same.

        133.   Paragraph 133 purports to quote from MMCAP’s Charter, the contents of which

speak for itself. Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 133 and, therefore, Actavis denies same.




                                                -23-
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 24 of 45




        134.   Paragraph 134 purports to summarize ECRM’s website, the contents of which

speak for itself. Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations contained in Paragraph 134 and, therefore, Actavis denies same.

        135.   Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 135 and, therefore, Actavis denies same.

        136.   Actavis admits only that certain former Actavis employees attended certain

ECRM meetings. Actavis lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 136 and, therefore, Actavis denies

same.

        137.   Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 137 and, therefore, Actavis denies same.

        138.   Actavis admits only that certain former Actavis employees attended certain GPhA

meetings. Actavis lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in Paragraph 138 and, therefore, Actavis denies same.

        139.   Actavis admits only that certain former Actavis employees attended certain GPhA

meetings. Actavis lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in Paragraph 139 and, therefore, Actavis denies same.

        140.   Actavis admits only that certain former Actavis employees attended certain

ECRM meetings. Actavis lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 140 and, therefore, Actavis denies

same.

        141.   Actavis admits only that certain former Actavis employees attended certain

NACDS meetings. Actavis lacks knowledge or information sufficient to form a belief as to the




                                               -24-
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 25 of 45




truth of the remaining allegations contained in Paragraph 141 and, therefore, Actavis denies

same.

        142.   Actavis admits only that certain former Actavis employees attended certain

HDMA meetings. Actavis lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 142 and, therefore, Actavis denies

same.

        143.   Actavis admits only that certain former Actavis employees attended certain GPhA

meetings. Actavis lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in Paragraph 143 and, therefore, Actavis denies same.

        144.   Actavis admits only that certain former Actavis employees attended certain

NACDS meetings. Actavis lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 144 and, therefore, Actavis denies

same.

        145.   Actavis admits only that certain former Actavis employees attended certain GPhA

meetings. Actavis lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in Paragraph 145 and, therefore, Actavis denies same.

        146.   Actavis admits only that certain former Actavis employees attended certain GPhA

meetings. Actavis lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in Paragraph 146 and, therefore, Actavis denies same.

        147.   Actavis admits only that certain former Actavis employees attended certain

ECRM meetings. Actavis lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 147 and, therefore, Actavis denies

same.




                                               -25-
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 26 of 45




        148.   Actavis admits only that certain former Actavis employees attended certain

NACDS meetings. Actavis lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 148 and, therefore, Actavis denies

same.

        149.   Actavis admits only that certain former Actavis employees attended certain

MMCAP meetings. Actavis lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 149 and, therefore, Actavis denies

same.

        150.   Actavis admits only that certain former Actavis employees attended certain

MMCAP meetings. Actavis lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 150 and, therefore, Actavis denies

same.

        151.   Actavis admits only that certain former Actavis employees attended certain

HDMA meetings. Actavis lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 151 and, therefore, Actavis denies

same.

        152.   Actavis admits only that certain former Actavis employees attended certain GPhA

meetings. Actavis lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in Paragraph 152 and, therefore, Actavis denies same.

        153.   Actavis admits only that certain former Actavis employees attended certain

NACDS meetings. Actavis lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 153 and, therefore, Actavis denies

same.




                                               -26-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 27 of 45




       154.    Actavis admits only that certain former Actavis employees attended certain GPhA

meetings. Actavis lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in Paragraph 154 and, therefore, Actavis denies same.

       155.    Actavis admits only that certain former Actavis employees attended certain trade

association meetings, conferences and events. Actavis lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations contained in Paragraph 155 and,

therefore, Actavis denies same.

       156.    Actavis denies the allegations contained in Paragraph 156 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 156 and, therefore, Actavis denies same.

       157.    Actavis denies the allegations contained in Paragraph 157 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 157 and, therefore, Actavis denies same.

       158.    Actavis denies the allegations contained in Paragraph 158, except admits only that

Actavis was headquartered in New Jersey. Actavis lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations contained in Paragraph 158 and,

therefore, Actavis denies same.

       159.    Actavis denies the allegations contained in Paragraph 159 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 159 and, therefore, Actavis denies same.

       160.    Actavis denies the allegations contained in Paragraph 160 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 160 and, therefore, Actavis denies same.




                                                -27-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 28 of 45




       161.    Actavis denies the allegations contained in Paragraph 161 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 161 and, therefore, Actavis denies same.

       162.    Actavis denies the allegations contained in Paragraph 162 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 162 and, therefore, Actavis denies same.

       163.    Actavis denies the allegations contained in Paragraph 163 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 163 and, therefore, Actavis denies same.

       164.    Actavis refers to the transcript of the October 29, 2013 earnings call, which

speaks for itself, for a complete reporting of the statements made by Sigurdur Olafsson during

that call and Actavis denies the allegations contained in Paragraph 164 to the extent they are

inconsistent with the statements contained in the transcript of the earnings call. Actavis denies

the remaining allegations contained in Paragraph 164.

       165.    Actavis refers to the transcript of the August 5, 2014 earnings call, which speaks

for itself, for a complete reporting of the statements made by David Buchen during that call and

Actavis denies the allegations contained in Paragraph 165 to the extent they are inconsistent with

the statements contained in the transcript of the earnings call. Actavis denies the remaining

allegations contained in Paragraph 165.

       166.    Actavis refers to the transcript of the May 11, 2015 earnings call, which speaks

for itself, for a complete reporting of the statements made by Brenton Saunders during that call

and Actavis denies the allegations contained in Paragraph 166 to the extent they are inconsistent




                                                -28-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 29 of 45




with the statements contained in the transcript of the earnings call. Actavis denies the remaining

allegations contained in Paragraph 166.

       167.    Actavis refers to the transcript of the August 6, 2015 earnings call, which speaks

for itself, for a complete reporting of the statements made by Saunders during that call and

Actavis denies the allegations contained in Paragraph 167 to the extent they are inconsistent with

the statements contained in the transcript of the earnings call. Actavis denies the remaining

allegations contained in Paragraph 167.

       168.    Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 168 and, therefore, Actavis denies same.

       169.    The allegations contained in Paragraph 169 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 169 and, therefore, Actavis denies same.

       170.    The allegations contained in Paragraph 170 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 170 and, therefore, Actavis denies same.

       171.    The allegations contained in Paragraph 171 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 171 and, therefore, Actavis denies same.

       172.    The allegations contained in Paragraph 172 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks




                                               -29-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 30 of 45




knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 172 and, therefore, Actavis denies same.

       173.    The allegations contained in Paragraph 173 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 173 and, therefore, Actavis denies same.

       174.    The allegations contained in Paragraph 174 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 174 and, therefore, Actavis denies same.

       175.    The allegations contained in Paragraph 175 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 175 and, therefore, Actavis denies same.

       176.    The allegations contained in Paragraph 176 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 176 and, therefore, Actavis denies same.

       177.    The allegations contained in Paragraph 177 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 177 and, therefore, Actavis denies same.




                                               -30-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 31 of 45




       178.    The allegations contained in Paragraph 178 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 178 and, therefore, Actavis denies same.

       179.    The allegations contained in Paragraph 179 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 179 and, therefore, Actavis denies same.

       180.    The allegations contained in Paragraph 180 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 180 and, therefore, Actavis denies same.

       181.    The allegations contained in Paragraph 181 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 181 and, therefore, Actavis denies same.

       182.    The allegations contained in Paragraph 182 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 182 and, therefore, Actavis denies same.

       183.    The allegations contained in Paragraph 183 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks




                                               -31-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 32 of 45




knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 183 and, therefore, Actavis denies same.

       184.    The allegations contained in Paragraph 184 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 184 and, therefore, Actavis denies same.

       185.    The allegations contained in Paragraph 185 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 185 and, therefore, Actavis denies same.

       186.    The allegations contained in Paragraph 186 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 186 and, therefore, Actavis denies same.

       187.    The allegations contained in Paragraph 187 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 187 and, therefore, Actavis denies same.

       188.    The allegations contained in Paragraph 188 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 188 and, therefore, Actavis denies same.




                                               -32-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 33 of 45




       189.    The allegations contained in Paragraph 189 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 189 and, therefore, Actavis denies same.

       190.    The allegations contained in Paragraph 190 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 190 and, therefore, Actavis denies same.

       191.    The allegations contained in Paragraph 191 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 191 and, therefore, Actavis denies same.

       192.    The allegations contained in Paragraph 192 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 192 and, therefore, Actavis denies same.

       193.    The allegations contained in Paragraph 193 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 193 and, therefore, Actavis denies same.

       194.    The allegations contained in Paragraph 194 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks




                                               -33-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 34 of 45




knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 194 and, therefore, Actavis denies same.

       195.    The allegations contained in Paragraph 195 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 195 and, therefore, Actavis denies same.

       196.    The allegations contained in Paragraph 196 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 196 and, therefore, Actavis denies same.

       197.    The allegations contained in Paragraph 197 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 197 and, therefore, Actavis denies same.

       198.    Paragraph 198 purports to quote from a Wall Street Journal article, the contents of

which speak for itself. Actavis denies the allegations contained in Paragraph 198 that are

directed toward it. Actavis lacks knowledge or information sufficient to form a belief as to the

truth of remaining allegations in paragraph 198 and, therefore, Actavis denies same.

       199.    Paragraph 199 purports to summarize and quote from a Bloomberg article, the

contents of which speak for itself. Actavis denies the allegations contained in Paragraph 199 that

are directed toward it. Actavis lacks knowledge or information sufficient to form a belief as to

the truth of remaining allegations in Paragraph 199 and, therefore, Actavis denies same.




                                               -34-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 35 of 45




       200.    The first sentence of Paragraph 200 purports to quote from a study by David Belk,

MD, the contents of which speak for itself. The second sentence of Paragraph 200 purports to

summarize a GAO Report, the contents of which speak for itself. Actavis denies the allegations

contained in Paragraph 200 that are directed toward it. Actavis lacks knowledge or information

sufficient to form a belief as to the truth of remaining allegations in Paragraph 200 and,

therefore, Actavis denies same.

       201.    Paragraph 201 purports to summarize and quote from a press release by the

Pennsylvania Medical Society, the contents of which speak for itself. Actavis denies the

allegations contained in Paragraph 201 that are directed toward it. Actavis lacks knowledge or

information sufficient to form a belief as to the truth of remaining allegations in Paragraph 201

and, therefore, Actavis denies same.

       202.    Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the statements in the correspondence cited in Paragraph 202 and, therefore, Actavis denies

same. Actavis denies the remaining allegations contained in Paragraph 202.

       203.    Actavis admits only that Senator Sanders and Representative Cummings issued a

joint press release on or about October 2, 2014 regarding increases in generic prices, and that

press release speaks for itself. Actavis lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations contained in Paragraph 203 and, therefore, Actavis

denies same.

       204.    Actavis admits only that Senator Sanders and Representative Cummings issued a

joint press release on or about October 2, 2014 regarding increases in generic prices, and that

press release speaks for itself. Actavis lacks knowledge or information sufficient to form a belief




                                                -35-
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 36 of 45




as to the truth of the remaining allegations contained in Paragraph 204 and, therefore, Actavis

denies same.

        205.   Paragraph 205 purports to quote from a letter to Mylan from Senator Sanders and

Representative Cummings, the contents of which speak for itself. Actavis lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations contained in

Paragraph 205 and, therefore, Actavis denies same.

        206.   Paragraph 206 purports to summarize a letter to Mylan from Senator Sanders and

Representative Cummings, the contents of which speak for itself. The allegations contained in

Paragraph 206 are directed toward another Defendant and, therefore, no response is required. To

the extent a response is required, Actavis lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in Paragraph 206 and, therefore,

Actavis denies same.

        207.   Paragraph 207 purports to summarize letters to Mylan, Actavis, Heritage, Sun,

and West-Ward from Senator Sanders and Representative Cummings, the contents of which

speak for themselves. Actavis lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations contained in Paragraph 207 and, therefore, Actavis denies

same.

        208.   The first sentence of Paragraph 208 purports to quote from a letter to the OIG of

the Department of Health and Human Services from Senator Sanders and Representative

Cummings, the contents of which speak for itself. The second sentence of Paragraph 208

purports to summarize and quote from OIG’s response letter to Senator Sanders and

Representative Cummings, the contents of which speak for itself. Actavis lacks knowledge or




                                                -36-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 37 of 45




information sufficient to form a belief as to the truth of the allegations contained in Paragraph

208 and, therefore, Actavis denies same.

       209.    Paragraph 209 purports to summarize an August 2016 GAO report, the contents

of which speak for itself. Actavis lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 209 and, therefore, Actavis denies same.

       210.    Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 210 and, therefore, Actavis denies same.

       211.    The third sentence of Paragraph 211 purports to summarize an article by Policy

and Regulatory Report, the contents of which speak for itself. The fourth sentence of Paragraph

211 purports to quote from an article by Bloomberg, the contents of which speak for itself.

Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 211 and, therefore, Actavis denies same.

       212.    Actavis admits only that Allergan plc issued the Form 10-K cited in Paragraph

212, which speaks for itself. Actavis lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations contained in Paragraph 212 and, therefore, Actavis

denies same.

       213.    The allegations contained in Paragraph 213 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 213 and, therefore, Actavis denies same.

       214.    The allegations contained in Paragraph 214 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks




                                                -37-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 38 of 45




knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 214 and, therefore, Actavis denies same.

       215.    The allegations contained in Paragraph 215 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 215 and, therefore, Actavis denies same.

       216.    The allegations contained in Paragraph 216 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 216 and, therefore, Actavis denies same.

       217.    The allegations contained in Paragraph 217 are directed toward another Defendant

and, therefore, no response is required. To the extent a response is required, Actavis lacks

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 217 and, therefore, Actavis denies same.

       218.    Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 218 and, therefore, Actavis denies same.

       219.    Paragraph 219 purports to summarize and quote from the DOJ’s Antitrust

Division Manual, the contents of which speak for itself. Actavis denies the allegations contained

in Paragraph 219.

       220.    Actavis denies the allegations contained in Paragraph 220.

       221.    Paragraph 221 purports to summarize and quote from the DOJ’s website, the

contents of which speak for itself. Actavis denies the remaining allegations contained in

Paragraph 221.




                                               -38-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 39 of 45




       222.    Paragraph 222 purports to quote from a transcript from Glazer’s and Malek’s plea

hearing, the contents of which speak for itself. To the extent the allegations in Paragraph 222 are

directed toward Actavis, Actavis denies those allegations. Actavis lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations contained in

Paragraph 222 and, therefore, Actavis denies same.

       223.    Actavis admits only that the Department of Justice has intervened in MDL 2724

and certain other related civil actions. The remaining allegations of Paragraph 223 are denied.

       224.    Paragraph 224 purports to quote from DOJ’s Spring 2017 Division Update, the

contents of which speak for itself. Actavis lacks knowledge or information sufficient to form a

belief as to the truth of the statements contained in the cited Update and, therefore, Actavis

denies same.

       225.    Paragraph 225 purports to quote from an article by The Connecticut Mirror, the

contents of which speak for itself. Actavis admits only that various States have filed complaints

that are now pending in MDL 2724, and those complaints speak for themselves. The remaining

allegations contained in Paragraph 225 are denied.

       226.    Paragraph 226 purports to quote from a press release by the Connecticut Attorney

General, the contents of which speak for itself. The remainder of the allegations contained in

Paragraph 226 are denied.

       227.    Paragraph 227 purports to quote from and summarize briefs the State AGs filed

with the JPML, the contents of which speak for themselves. The remainder of the allegations

contained in Paragraph 227 are denied.

       228.    Paragraph 228 purports to quote from and summarize an MLex article, the

contents of which speak for itself. Actavis denies the allegations contained in Paragraph 228 that




                                                -39-
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 40 of 45




are directed toward it. Actavis lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations contained in Paragraph 228 and, therefore, Actavis denies

same.

        229.   Paragraph 229 purports to quote from a press release by the New York Attorney

General, the contents of which speak for itself. The remainder of the allegations contained in

Paragraph 229 are denied.

        230.   Actavis lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 230 and, therefore, Actavis denies same.

        231.   Paragraph 231 consists of legal conclusions to which no response is required. To

the extent a response is required, Actavis denies the allegations contained in Paragraph 231.

        232.   Actavis denies the allegations contained in Paragraph 232, including all subparts.

        233.   Actavis denies the allegations contained in Paragraph 233 that are directed toward

it. Actavis lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 233 and, therefore, Actavis denies same.

        234.   Paragraph 234 consists of legal conclusions to which no response is required. To

the extent a response is required, Actavis denies the allegations contained in Paragraph 234.

        235.   Actavis denies the allegations contained in Paragraph 235.

        236.   Actavis denies the allegations contained in Paragraph 236.

        237.   Actavis denies the allegations contained in Paragraph 237.

        238.   Actavis denies the allegations contained in Paragraph 238.

        239.   Actavis denies the allegations contained in Paragraph 239.

        240.   Actavis denies the allegations contained in Paragraph 240.

        241.   Actavis denies the allegations contained in Paragraph 241.




                                                -40-
        Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 41 of 45




        242.   Actavis denies the allegations contained in Paragraph 242.

        243.   Actavis denies the allegations contained in Paragraph 243.

        244.   Actavis denies the allegations contained in Paragraph 244.

        245.   Actavis denies the allegations contained in Paragraph 245.

        246.   Actavis denies the allegations contained in Paragraph 246.

        247.   Actavis incorporates by reference the preceding paragraphs of this Answer in

response to the allegations in Paragraph 247.

        248.   Actavis denies the allegations contained in Paragraph 248.

        249.   Actavis denies the allegations contained in Paragraph 249.

        250.   Actavis denies the allegations contained in Paragraph 250.

        251.   Actavis denies the allegations contained in Paragraph 251, including all subparts.

        252.   Actavis denies the allegations contained in Paragraph 252.

        253.   Actavis denies the allegations contained in Paragraph 253.

        254.   Actavis denies the allegations contained in Paragraph 254.

        255.   Actavis denies the allegations contained in Paragraph 255.

        To the extent any answer may be required to the “WHEREFORE” clause in Plaintiffs’

Prayer for Relief, Actavis denies any and all allegations contained in the “WHEREFORE” clause

and denies that Plaintiffs are entitled to the requested relief, or to any relief whatsoever.

        Actavis hereby demands a trial by jury on all issues that may be tried and decided by

jury.

                   AFFIRMATIVE DEFENSES AND OTHER DEFENSES

        Without assuming any burden it would not otherwise bear, and reserving its right to

amend its Answer to assert additional defenses as they may become known during discovery,

Actavis asserts the following separate and additional defenses:


                                                 -41-
       Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 42 of 45




                                         FIRST DEFENSE

       Plaintiffs fail to state a claim upon which relief can be granted.

                                       SECOND DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs and the putative class

lack Article III and statutory standing to assert their claims.

                                        THIRD DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of limitations.

                                       FOURTH DEFENSE

       Plaintiffs’ claims are barred in whole or in part, because Plaintiffs have not suffered any

antitrust or other injury or damage as a result of any conduct alleged in this lawsuit.

                                         FIFTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to mitigate

damages, if any, allegedly suffered as a result of the conduct they allege.

                                         SIXTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ alleged damages, if

any, are too remote and speculative and because of the impossibility of proof as to those

damages.

                                      SEVENTH DEFENSE

       To the extent Plaintiffs’ claims would result in Actavis paying damages to more than one

claimant for the same alleged overcharge, they are barred because such multiple liability would

violate rights guaranteed Actavis by the United States Constitution, including, without limitation,

rights guaranteed under the Due Process Clause of the Fifth and Fourteenth Amendments.




                                                 -42-
      Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 43 of 45




                                      EIGHTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ damages, if any,

resulted from the acts or omissions of third parties over whom Actavis had no control, which

constitute intervening or superseding causes of harm.

                                       NINTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver, estoppel,

unclean hands, and/or laches.

                                       TENTH DEFENSE

       Actavis adopts by reference any additional, applicable defense pleaded by any other

Defendant in this matter.

                                    PRAYER FOR RELIEF

       WHEREFORE, Actavis denies that it is liable to Plaintiffs for any amount and prays as

follows:

       1.      That the Court dismiss the Complaint against Actavis with prejudice;

       2.      That the Court enter judgment in favor of Actavis;

       3.      That the Court award Actavis its costs, attorneys’ fees, and expenses in the

amount and manner permitted by applicable law; and

       4.      That the Court grant Actavis such other and/or further relief as it may deem just

and proper.




                                               -43-
      Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 44 of 45




Dated: January 31, 2019                    Respectfully submitted,

                                           By: /s/ Sheron Korpus
                                           Sheron Korpus
                                           Seth A. Moskowitz
                                           Seth B. Davis
                                           KASOWITZ BENSON TORRES LLP
                                           1633 Broadway
                                           New York, New York 10019
                                           Tel: (212) 506-1700
                                           Fax: (212) 506-1800
                                           skorpus@kasowitz.com
                                           smoskowitz@kasowitz.com
                                           sdavis@kasowitz.com

                                           Counsel for Defendant
                                           Actavis Holdco U.S., Inc.




                                    -44-
      Case 2:16-DX-27241-CMR Document 114 Filed 01/31/19 Page 45 of 45




                                CERTIFICATE OF SERVICE

       I hereby certify on this 31st day of January, 2019, a true and correct copy of the

foregoing was filed electronically and is available for viewing and downloading from the Court’s

ECF System. Notice of this filing will be sent to all counsel of record by operation of the ECF

System.


                                                      /s/ Sheron Korpus
                                                          Sheron Korpus




                                               -45-
